NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




                  United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted November 4, 2013*
                                  Decided November 4, 2013

                                           Before

                         FRANK H. EASTERBROOK, Circuit Judge 

                           MICHAEL S. KANNE, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 12‐1467

T. G., et al.,                                  Appeal from the United States District
        Plaintiffs‐Appellants,                  Court for the Central District of Illinois.

       v.                                       No. 09‐1392

MIDLAND SCHOOL DISTRICT 7,                      Joe Billy McDade,
    Defendant‐Appellee.                         Judge.

                                         O R D E R




       *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. The appeal is thus submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 12‐1467                                                                         Page 2

        Terry and Gloria Giosta, with their daughter, T.G. (a minor when the case
began), appeal the entry of summary judgment against them in their claim for
attorneys’ fees as a prevailing party under the Individuals with Disabilities Education
Act, 20 U.S.C. § 1415(i)(2). Because the Giostas prevailed only on minor items at the
earlier proceedings, we uphold the district court’s denial of attorneys’ fees and affirm.

       T.G.’s parents filed an administrative complaint, alleging that T.G.’s school,
Midland High School in Varna, Illinois, failed to provide her with a free, appropriate
public education for seventh through ninth grades (from 2006 to 2008). See 20 U.S.C.
§ 1412(a)(1). At Midland, T.G. (who had been assessed as mentally impaired with severe
language deficits) received special education. The complaint charged, among other
inadequacies, that the individualized education plan the school developed for T.G. was
deficient (lacking research‐based instructional programs and occupational therapy) and
that the school had not fully implemented T.G.’s plan (by neglecting to record lectures
and allow T.G. access to computers for writing assignments). The parents requested
findings in their favor on those issues, as well as compensatory education including
speech and occupational therapy, independent educational evaluations at public
expense, and a minimum of $10,000 worth of assistive technology devices (to help T.G.
communicate).

        After receiving evidence and conducting a hearing, an independent hearing
officer (appointed by the Illinois State Board of Education) concluded that the school
“largely succeeded” in providing T.G. with an appropriate education, and denied the
majority of T.G.’s parents’ requests. The hearing officer did find, however, that during
T.G.’s ninth grade the school failed to determine appropriate goals to address her
reading and writing deficits or to administer an appropriate vocational evaluation, and
accordingly ordered additional reading and writing instruction (three hours per week)
and a new vocational evaluation.

       T.G. and her parents sought review of the hearing officer’s decision in the district
court, see 20 U.S.C. § 1415(i)(2)(A), primarily asserting that the hearing officer “ignored
substantial evidence” and ordered an “arbitrary and unexplained” amount of
additional services. They also asked for attorneys’ fees, because, they asserted, they
were a prevailing party at the hearing. See id. § 1415(i)(3)(B).

       The district court granted the school’s motion for summary judgment, concluding
that the hearing officer’s decision was supported by substantial evidence. The court
acknowledged that the plaintiffs were technically prevailing parties but declined to
No. 12‐1467                                                                                 Page 3

award attorneys’ fees because their success was merely “de minimis.” See Farrar v.
Hobby, 506 U.S. 103 (1992). According to the court, the goals that the parents set but
failed to achieve were ambitious: findings that T.G.’s education plans were both
inadequate and improperly implemented for all three years as well as an award of
thousands of dollars of evaluations and assistive technology devices, among other
requests.

       On appeal T.G. and her parents challenge the district court’s application of Farrar
(which, they urge, does not concern the IDEA) and ruling that their victories in the
administrative proceeding were de minimis. But Farrar does correlate the size of fee
awards with the degree of success obtained; for minor successes the appropriate award
is zero. 506 U.S. at 114; see also, e.g., Linda T. ex rel. William A. v. Rice Lake Area Sch. Dist.,
417 F.3d 704, 708 (7th Cir. 2005) (IDEA case applying Farrar); Monticello Sch. Dist. No. 25
v. George L. ex rel. Brock L., 102 F.3d 895, 907 (7th Cir. 1996) (same). And we agree with
the district court’s application of Farrar here. Though T.G.’s parents charged that
Midland failed to give T.G. an appropriate education, the hearing officer found that the
school “largely succeeded.”

       T.G. and her parents also appear concerned that T.G. purportedly did not receive
notice that special‐education rights would transfer from her parents to her when she
turned 18 (in 2010). See 20 U.S.C. § 1415(m); 105 ILCS 5/14‐6.10(b). But they do not
explain how this argument relates to the education T.G. received from 2006 to 2008 or
why they did not raise the issue in the district court. Arguments made for the first time
on appeal are waived. See, e.g., Larson v. United Healthcare Ins. Co., 723 F.3d 905, 918 (7th
Cir. 2013).

                                                                                     AFFIRMED.